Title: From Thomas Jefferson to William Fleming, 19 September 1801
From: Jefferson, Thomas
To: Fleming, William


Dear Sir
Monticello Sep. 19. 1801.
I am called on to answer Gilliam’s bill against mr Wayles’s [Exrs by] B. Skelton’s representatives. there are some facts to the recollection of which you can perhaps aid me. you remember we had a meeting in Richmond with M. Skelton, and I believe, J. Baker acting as his atty. when was it? did not J. Baker act for M. Skelton & in his presence? I have our account which I think he compared with the vouchers and marked thus v the articles he passed, which marks are on the papers. do you remember his passing them? did we enter on your account & what progress did we make in it? what prevented our going through the whole business? can you be so good as to furnish me with a copy of the account of Colo. J. Fleming’s admin. of B. Skelton’s estate, with any additional articles of account of his exrs relating to that estate? I should be extremely obliged to you for it, [not] only [as necessary] for the statement of my proceedings as exr on the right of mrs Jefferson to that estate, but as it may assist in harmonizing our answers. have you answered the bill? I shall be at Washington on the last day of this month, and will therefore ask you [to address] your answer to these queries to that place. accept assurances of my constant & affectionate esteem & respect.
Th: Jefferson
